Exhibit 10.8

THE PARENT COMPANY

GRANTEE STOCK OPTION AGREEMENT

This Stock Option Agreement set forth below (this “Agreement”) is dated as of
the Date of Grant set forth below and is between The Parent Company, a Colorado
corporation (the “Company”), and the individual named as Grantee below (the
“Grantee”).

The Company has established its 2007 Long-Term Incentive Plan (the “Plan”) to
advance the interests of the Company and its shareholders by providing
incentives to certain eligible persons who contribute significantly to the
strategic and long-term performance objectives and growth of the Company and any
parent, subsidiary or affiliate of the Company.

This Agreement evidences an option grant as follows:

 

Granted to:

 

Number of Shares:

 

Date of Grant:

 

Expiration Date:

 

Exercise Price Per Share:

 

Vesting Start Date:

 

Vesting Dates:

 

Pursuant to the provisions of the Plan, the Board of Directors of the Company
(the “Board”) or a Committee designated by the Board (the “Committee”) has full
power and authority to direct the execution and delivery of this Agreement in
the name and on behalf of the Company. The Board or the Committee authorized the
execution and delivery of this Agreement. All capitalized terms not otherwise
defined in this Agreement have the same meaning given such capitalized terms in
the Plan.

Agreement

The parties agree as follows:

Section 1. Grant of Stock Option; Term. Subject and pursuant to all terms and
conditions stated in this Agreement and in the Plan, the Company hereby grants
to Grantee an option (the “Option”) to purchase the number of shares of the
Company’s common stock, par value $0.001 per share (the “Common Shares”), set
forth above (the “Option Shares” or the “Option to Purchase”), at the grant
price per share set forth above. Except as otherwise provided in this Agreement
or the Plan, unless otherwise determined by the Committee the Option may not be
exercised after the earlier of (i) the close of business on the grant expiration
date set forth above and (ii) consummation of a Change of Control. If a Change
of Control is consummated, in connection with the termination of the Option the
Committee, in its sole discretion, may provide for the (i) payment of an amount
(in cash or, in the discretion of the Committee, in the form of consideration
paid to the Company shareholders in connection with the Change of Control) equal
to the excess, if any, of the Fair Market Value of the vested but unexercised
Option Shares over the aggregate grant price of such Option Shares, and/or
(ii) issuance of substitute Awards for the vested but unexercised portion of the
Option.

For purposes of this Agreement, a “Change of Control” shall include any of the
following: (i) any merger, consolidation or business combination in which the
shareholders of the Company immediately prior to the merger,



--------------------------------------------------------------------------------

consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity; (ii) the sale of
all or substantially all of the Company’s assets; (iii) the acquisition of
beneficial ownership or control of (including, without limitation, power to
vote) a majority of the outstanding common stock of the Company by any person or
entity (including a “group” as defined by or under Section 13(d)(3) of the
Exchange Act); (iv) the dissolution or liquidation of the Company; (v) a
contested election of directors, as a result of which or in connection with
which the persons who were directors of the Company before such election or
their nominees cease to constitute a majority of the Board; or (vi) any other
event specified by the Board. Notwithstanding the forgoing, no transaction shall
be considered to have effected a Change of Control if (i) twenty percent
(20%) of the equity interests of the surviving parent entity is owned directly
or indirectly by D. E. Shaw Laminar Acquisition Holdings 3, L.L.C. or any of its
affiliates or (ii) entities controlled by D. E. Shaw Laminar Acquisition
Holdings 3, L.L.C. or any its affiliates have the right to appoint a majority of
the board of directors of the surviving parent entity.

Grantee hereby accepts the Option on such terms and conditions, including,
without limitation, the confidentiality provisions set forth in Section 8 of
this Agreement. The Option is an [Incentive][Nonqualified] Stock Option (as such
term is defined in the Plan). Grantee shall, subject to the limitations of this
Agreement and the Plan, have the right to exercise the Option by purchasing all
or any part of the vested Option Shares then available for purchase under the
vesting schedule set forth above (less any Option Shares previously purchased
upon exercise of this Option).

Section 2. Procedures for Exercise. In order to exercise all or any part of the
Option, Grantee shall deliver to the Company: (i) written notice of the number
of vested Option Shares to be purchased, (ii) payment of the grant price of such
Option Shares in the form of cash or, if permitted by the Committee:
(A) qualified Common Shares, (B) the surrender of another outstanding Award
under the Plan (C) if there is a public market for the Common Shares at such
time, subject to such rules as may be established by the Committee, through
delivery of irrevocable instructions to a broker to sell the Common Shares
otherwise deliverable upon the exercise of the Option and deliver promptly to
the Company an amount equal to the aggregate grant price payable for the Option
Shares or (D) any combination thereof, and (iii) payment of any required
withholding pursuant to Section 5. The Option shall be deemed to have been
exercised as of (i) the close of business on the date the required documents and
required consideration are received by the Company or, (ii) if the exercise of
the Option occurs in connection with a Change of Control, then immediately prior
to the consummation of the Change of Control, provided the required documents
and required consideration are received by the Company at or prior to the
consummation of the Change of Control. For purposes of this Section 2, Common
Shares shall be deemed to be “qualified” Common Shares if they have been held by
Grantee for six months or such other period as set from time to time by the
Board or the Committee. If Grantee disposes of Common Shares acquired upon the
exercise of an Incentive Stock Option either (i) within two years after the date
of grant of such Incentive Stock Option or (ii) within one year after the
transfer of such Common Shares to the Grantee, then Grantee shall notify the
Company of such disposition and of the amount realized upon such disposition.

Section 3. Termination of Employment, Retirement, Disability or Death.

(a) Vesting shall cease on the date Grantee ceases to be employed by the Company
and shall be tolled during any period in which Grantee is on an approved leave
of absence from employment with the Company. Following Grantee’s last day of
employment by the Company, this Option shall only be exercisable for the number
of Option Shares that are vested as of Grantee’s last day of employment by the
Company (less any Option Shares previously acquired upon exercise of this
Option).

(b) Except as provided in Section 3(c) or 3(d), following Grantee’s last day of
employment by the Company, this Option may be exercised at any time and from
time to time within the lesser of (i) the thirty (30) day period commencing on
the first day after Grantee’s last day of employment by the Company or (ii) the
remaining term of the Option.

 

-2-



--------------------------------------------------------------------------------

(c) If termination of employment occurs due to death or disability while Grantee
is an employee of the Company, then this Option may be exercised at any time and
from time to time within the lesser of (i) the one (1) year period commencing on
the first day after Grantee’s last day of employment by the Company or (ii) the
remaining term of the Option.

(d) If termination of employment occurs due to retirement at or after normal
retirement age, as prescribed from time to time by the Company’s retirement
policy, or retirement under circumstances approved by the Committee (either
before or after retirement), then this Option may be exercised at any time
within the lesser of (i) the three (3) month period commencing on the first day
after Grantee’s last day of employment by the Company, or, if Grantee dies
during the three (3) month period commencing on the first day after Grantee’s
last day of employment by the Company, then the one (1) year period commencing
on the first day after Grantee’s last day of employment by the Company, or
(ii) the remaining term of the Option.

Section 4. Issuance and Delivery of Option Shares; Rights as a Stockholder. The
stock certificate(s) representing Option Shares shall be issued to Grantee
subject to satisfaction of the applicable tax withholding requirements set forth
in Section 5. The Company shall not issue stock certificate(s) representing
Option Shares if the administrator of the Plan or its authorized agent
determines, in its sole discretion, that the issuance of such certificate(s)
would violate the terms of the Plan, this Agreement or applicable law. Except as
otherwise provided in the Plan, no person shall be, or have any of the rights or
privileges of, a shareholder of the Company with respect to any of the Option
Shares unless and until certificates representing such shares shall have been
issued and delivered to such person.

Section 5. Income Taxes. Grantee acknowledges that any income for federal, state
or local income tax purposes that Grantee is required to recognize on account of
the grant, vesting and/or exercise of the Option shall be subject to withholding
of tax by the Company. Grantee agrees that the Company may either withhold an
appropriate amount from any compensation or any other payment of any kind then
payable or that may become payable to Grantee, or require Grantee to make a cash
payment to the Company equal to the amount of withholding required in the
opinion of the Company. In the event Grantee does not make such payment when
requested, the Company may refuse to issue or cause to be delivered any shares
under this Agreement or any other incentive plan agreement entered into by
Grantee and the Company until such payment has been made or arrangements for
such payment satisfactory to the Company have been made. Grantee agrees further
to notify the Company promptly if Grantee files an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, with respect to
any Option Shares.

Section 6. Rights as a Grantee. Neither the Plan nor this Agreement shall be
deemed to give Grantee any right to continue to be employed by the Company, nor
shall the Plan or the Agreement be deemed to limit in any way the Company’s
right to terminate the employment of the Grantee at any time.

Section 7. Further Assistance. Grantee will provide assistance reasonably
requested by the Company in connection with actions taken by Grantee while
employed by the Company, including but not limited to assistance in connection
with any lawsuits or other claims against the Company arising from events during
the period in which Grantee was employed.

Section 8. Confidentiality. Grantee acknowledges that the businesses of the
Company is highly competitive and that the Company’s strategies, methods, books,
records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in its
business to obtain a competitive advantage over competitors. Grantee further
acknowledges that protection of such confidential business information and trade

 

-3-



--------------------------------------------------------------------------------

secrets against unauthorized disclosure and use is of critical importance to the
Company in maintaining its competitive position. Grantee acknowledges that by
reason of Grantee’s duties to and association with the Company, Grantee has had
and will have access to and has and will become informed of confidential
business information which is a competitive asset of the Company. Grantee hereby
agrees that Grantee will not, at any time during or after employment, make any
unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
employment responsibilities. Grantee shall take all necessary and appropriate
steps to safeguard confidential business information and protect it against
disclosure, misappropriation, misuse, loss and theft. Confidential business
information shall not include information in the public domain (but only if the
same becomes part of the public domain through a means other than a disclosure
prohibited hereunder). The above notwithstanding, a disclosure shall not be
unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Grantee’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Grantee shall, to the extent practicable and lawful in any such
events, give prior notice to the Company of Grantee’s intent to disclose any
such confidential business information in such context so as to allow the
Company an opportunity (which Grantee will not oppose) to obtain such protective
orders or similar relief with respect thereto as may be deemed appropriate. Any
information not specifically related to the Company would not be considered
confidential to the Company.

Section 9. Securities Laws. Grantee acknowledges that applicable securities laws
may restrict the right and govern the manner in which Grantee may dispose of the
Option Shares obtained upon exercise of the Option and Grantee agrees not to
offer, sell or otherwise dispose of any such shares in a manner that would
violate the Securities Act of 1933, as amended, or any other federal or state
law.

Section 10. Prohibition on Transfer or Assignment. Except as provided in the
Plan, neither this Agreement nor the Option may be transferred or assigned,
other than an assignment by will or by laws of descent and distribution, and
this Option shall be exercisable during the Grantee’s lifetime only by Grantee
or by such permitted assignee.

Section 11. Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the Company and Grantee and their
respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Grantee and their respective heirs, representatives, successors
and permitted assigns. The parties agree that this Agreement shall survive the
exercise or termination of the Option.

Section 12. Agreement to Abide by Plan; Conflict between Plan and Agreement. The
Plan is hereby incorporated by reference into this Agreement and made a part
hereof as though fully set forth in this Agreement. Grantee, by execution of
this Agreement, (i) represents that Grantee is familiar with the terms and
provisions of the Plan and (ii) agrees to abide by all of the terms and
conditions of this Agreement and the Plan. Grantee accepts as binding,
conclusive and final all decisions or interpretations of the administrator of
the Plan upon any question arising under the Plan and this Agreement (including,
without limitation, the cause of any termination of Grantee’s employment with
the Company). In the event of any conflict between the Plan and this Agreement,
the Plan shall control and this Agreement shall be deemed to be modified
accordingly.

Section 13. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter of this Agreement.

Section 14. Choice of Law. To the extent not superseded by federal law, the laws
of the state of Colorado (without regard to the conflicts laws of Colorado)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
state of Colorado.

 

-4-



--------------------------------------------------------------------------------

Section 15. Notice. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth below the recipient’s signature to
this Agreement. Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Either party to this Agreement may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other party notice in the manner set forth in this
section.

Section 16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

-5-



--------------------------------------------------------------------------------

EXECUTED as of the date of grant set forth above.

 

THE PARENT COMPANY      GRANTEE By  

 

    

 

  {Name and Title}      {Employee’s name}

 

Address:   

 

      Address:   

 

     

 

        

 

     

 

               Attn.: Stock Option Administration       Social Security No.
                                                     

 

-6-